           Case 1:11-cr-00235-RJS Document 71 Filed 02/09/21 Page 1 of 1




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK


 UNITED STATES OF AMERICA


          -v-
                                                               No. 11-cr-235 (RJS)
                                                                    ORDER
 ALFONSO VELLON,

                                Defendant.


RICHARD J. SULLIVAN, Circuit Judge:

         Defendant Alfonso Vellon has requested an additional three days in which to file his

sentencing submission. That request is GRANTED. Accordingly, IT IS HEREBY ORDERED

THAT Vellon shall file his sentencing submission by February 11, 2021. IT IS FURTHER

ORDERED THAT the government shall endeavor to file its submission no later than February 15,

2021. But if, after reviewing Vellon’s submission, the government determines that it requires more

time to prepare a response, it may request an extension of its own, in which case the Court will

adjourn the sentencing until a later date.



SO ORDERED.

Dated:          February 9, 2021
                New York, New York


                                                    RICHARD J. SULLIVAN
                                                    UNITED STATES CIRCUIT JUDGE
                                                    Sitting by Designation
